Bloodworth, J.
1. Special ground 14 of the motion for a new trial alleges that “movant should have a new trial because, as movant contends, there was no evidence whatever introduced before the jury which would in any way corroborate the testimony of Marvin McLendon, the accomplice.” We can not agree with this insistence, but hold that the corroborating circumstances in themselves and independently of the testimony of the accomplice were sufficient to connect the defendant directly with the crime or lead to an inference that he was guilty. Childers v. State, 52 Ga. 106; McCrory v. State, 101 Ga. 779 (28 S. E. 921); Taylor v. State, 110 Ga. 150 (3), 154 (35 S. E. 161); Baker v. State, 14 Ga. App. 578 (4) (81 S. E. 805); Brown v. State, 18 Ga. App. 288 (5 a, b) (89 S. E. 342). Moreover, the sufficiency of the corroboration is a question solely for the jury. Sikes v. State, 105 Ga. 592 (3) (31 S. E. 567).
2.-There is no merit in any of the other special grounds of the motion. See Johnson v. State, ante, 736.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.